    Case
OFFICE  OF 15-43092-mxm13
           THE STANDING CHAPTERDoc 108 Filed 11/05/19
                                    13 TRUSTEE                   Entered 11/05/19 13:37:11            Page 1 of 2
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION
                                                     §
IN RE:                                                           CASE NUMBER: 15-43092-MXM
                                                     §
                                                     §
JOE ANGEL ALVARADO &                                 §           CHAPTER 13
ELBIRA CABRERA ALVARADO                              §
                                                     §           JUDGE MARK X MULLIN
         DEBTOR(S),


                TRUSTEE'S 14 DAY NOTICE OF INTENT TO CERTIFY CHAPTER 13 CASE
             FOR DISMISSAL PER STANDING ORDER CONCERNING ALL CHAPTER 13 CASES

            NOTICE OF HEARING TO THE DEBTORS AND DEBTORS' ATTORNEY OF RECORD

You are notified of the filing of the foregoing Trustee 's Notice. A pre-hearing conference on the Trustee's
Notice will be held on 12/13/2019 at 8:30 AM by the Trustee at 7001 Blvd 26, Suite 150, North Richland
Hills, TX 76180. Any objection or response to the proposed NOTICE not resolved or defaulted at the pre -hearing
conference will be called at the docket call to be held at 8:30 a.m. on 12/19/2019 , at the U.S. Bankruptcy Court,
501 W. 10th Street, Room 128, Fort Worth, Texas, with the hearing on the matter set immediately following the
conclusion of the docket call.       YOU DO NOT HAVE TO ATTEND THE TRUSTEE'S PRE-HEARING
CONFERENCE OR THE COURT HEARING UNLESS YOU OPPOSE DISMISSAL OF THE CASE. ALL
PAYMENTS DUE PRIOR TO THE HEARING MUST BE PAID CURRENT BY THE PRE -HEARING
CONFERENCE IN ORDER FOR THE TRUSTEE TO WITHDRAW THIS NOTICE TO DISMISS.


Notice is HEREBY GIVEN to the above named Debtors and to the Debtors' Attorney that the Trustee intends to
certify the above numbered Chapter 13 case for Dismissal for the following reason (s) :

The Debtors did not pay to the Trustee when due one or more payments (except the first) specified in Debtors'
Plan, as required by the Standing Order Concerning All Chapter 13 Cases ("General Order").

1.   The exact dollar amount due to completely bring all payments current as of the 14th day after the date of this
     Notice is $14,223.01.

                    (MAIL CERTIFIED PAYMENTS TO PO BOX 1201, MEMPHIS, TN 38101 -1201)
2.   Due date is November 19, 2019. Payments must be received by 4:00 PM, in addition to a Wage Directive
     as required by General Order 2017-01, Paragraph 4, unless the Court orders otherwise.

3.   If the full payment specified in Paragraph 1 cannot be paid by the due date specified in Paragraph 2, the
     Debtors/Debtors' Attorney must meet with a representative of the Trustee at 8:30 AM, on December 13,
     2019 at 7001 Blvd 26, Suite 150, North Richland Hills, TX 76180.

     FAILURE TO BRING ALL PAYMENTS CURRENT BY THE DUE DATE (PARAGRAPH 2) OR SIGN AN
     INTERLOCUTORY ORDER BY THE PREHEARING DATE SHALL SUBJECT THIS CASE TO DISMISSAL
     BY THE BANKRUPTCY COURT WITHOUT FURTHER NOTICE.

Dated: 11/05/2019                                           /s/ Pam Bassel
                                                             Pam Bassel, Trustee/State Bar # 01344800
     Case 15-43092-mxm13 Doc 108 Filed 11/05/19                          Entered 11/05/19 13:37:11              Page 2 of 2




                                               CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing "Trustee's 14 Day Notice of Intent to Certify Chapter 13 Case for
Dismissal" was served on the Debtors date the instrument was filed electronically. Service was accomplished electronically
on attorney and all parties who filed a notice of appearance consenting to electronic service, and by first class mail on the
Debtors.



                                                                  /s/ Pam Bassel
                                                                  Pam Bassel, Trustee/State Bar # 01344800
